Judgment, Supreme Court, New York County (Ira Beal, J.), rendered February 26, 1997, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s meritless motion to withdraw his guilty plea, after sufficient inquiry. Defendant’s conclusory allegation at sentencing that his assigned counsel had coerced him into pleading guilty, which was briefly explored by the court, did not provide a basis for withdrawal of his plea. Appointment of new counsel was not required. Defense counsel did not become a witness against her client by merely responding to the court’s minimal inquiry (compare, People v Ferrer, 158 AD2d 315, with People v Santana, 156 AD2d 736, 737) and the record establishes that the court’s rejection of defendant’s claim of coercion was not based on any statements by defense counsel (see, People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.